Exhibit INTERNET GOLD – GOLDEN LINES LTD. 2 Dov Friedman Street Ramat Gan 52503, Israel Dear Shareholders: As you are aware, we have scheduled an Extraordinary General Meeting of Shareholders to be held on Tuesday, March 16,2010 at 11:30 a.m. (Israel time) at the offices of the Eurocom Group at 2 Dov Friedman Street, Ramat Gan 52503, Israel.The purpose of the meeting is to approve certain amendments to our Articles of Association to comply with the regulatory framework to which we and our 75.34% owned subsidiary, 012 Smile.Communications Ltd. (NASDAQ: SMLC), will be subject following the acquisition by 012 Smile.Communications Ltd. of the controlling interest inBezeq - The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ). Following discussions with the Israeli Ministry of Communications, we are revising certain items in the proposal to correspond with the regulatory framework to which we will be subject following our acquisition of the controlling interest inBezeq - The Israel Telecommunication Corp. Shareholders of record at the close of business on February 8, 2010 are entitled to vote at the meeting.You can vote either by mailing in your proxy or in person by attending the meeting.IF VOTING BY MAIL, IT’S IMPORTANT THAT YOU MAIL IN THE ENCLOSED PROXY CARD AND NOT THE PROXY CARD PREVIOUSLY MAILED TO YOU.IF YOU PREVIOUSLY SUBMITTED A PROXY CARD, THAT CARD WILL NOT BE USED AND YOUR VOTE WILL NOT BE INCLUDED IN THE TALLY OF ORDINARY SHARES VOTED AT THE MEETING DUE TO THE CHANGES MADE TO THE PROPOSAL.If voting by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least twenty-four (24) hours prior to the appointed time of the meeting to be validly included in the tally of ordinary shares voted at the meeting.If you attend the meeting, you may vote in person and your proxy will not be used.Detailed proxy voting instructions are provided both in the Amended Proxy Statement and on the enclosed proxy card. Sincerely, Shaul Elovitch Chairman of the Board of Directors February 22, 2010 INTERNET GOLD – GOLDEN LINES LTD. 2 Dov Friedman Street Ramat Gan 52503, Israel AMENDED PROXY STATEMENT EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS This Amended Proxy Statement is being furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Internet Gold - Golden Lines Ltd. to be voted at an Extraordinary General Meeting of Shareholders, or the Meeting, and at any adjournment thereof.The Meeting will be held at 11:30 a.m. (Israel time) on Tuesday, March 16, 2010, at the offices of the Eurocom Group at 2 Dov Friedman Street, Ramat Gan 52503, Israel. Purpose of the Extraordinary Meeting At the Meeting, shareholders will be asked to vote upon the approval of certain amendments to our Articles of Association to comply with the regulatory framework to which we and our 75.34% owned subsidiary, 012 Smile.Communications Ltd. (NASDAQ: SMLC), will be subject following the acquisition by 012 Smile.Communications Ltd. of the controlling interest inBezeq - The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ). We are not aware of any other matters that will come before the Meeting.If any other matters properly come before the Meeting, the persons designated as proxies intend to vote on such matters in accordance with the judgment and recommendation of the Board of Directors. Recommendation of the Board of Directors Our Board of Directors recommends a vote FOR the proposal set forth in this Amended Proxy Statement. Proxy Procedure Only holders of record of our ordinary shares, par value of NIS 0.01 per share, as of the close of business on February 8, 2010, are entitled to notice of, and to vote in person or by proxy at, the Meeting.As of February 8, 2010, the record date for determination of shareholders entitled to vote at the Meeting, there were 18,221,584 outstanding ordinary shares. · Voting in Person.If your shares are registered directly in your name with our transfer agent (i.e. you are a “registered shareholder”), you may attend and vote in person at the Meeting.If you are a beneficial owner of shares registered in the name of your broker, bank, trustee or nominee (i.e. your shares are held in “street name”), you are also invited to attend the Meeting; however, to vote in person at the Meeting as a beneficial owner, you must first obtain a “legal proxy” from your broker, bank, trustee or nominee authorizing you to do so. · Voting by Mail.You may submit your proxy by mail by completing, signing and mailing the enclosed proxy card in the enclosed, postage-paid envelope, or, for shares held in street name, by following the voting instructions provided by your broker, bank trustee or nominee.IF YOU PREVIOUSLY SUBMITTED A PROXY CARD, THAT CARD WILL NOT BE USED AND YOUR VOTE WILL NOT BE INCLUDED IN THE TALLY OF ORDINARY SHARES VOTED AT THE MEETING DUE TO THE CHANGES BEING MADE TO THE PROPOSAL.The proxy must be received by our transfer agent or at our registered office in Israel at least twenty-four (24) hours prior to the appointed time of the Meeting to be validly included in the tally of sharesvoted at the Meeting.If directions are not given or directions are not in accordance with the options listed on a proxy card, such shares will be voted FOR the proposal. Change or Revocation of Proxy If you are a registered shareholder, you may change your vote at any time prior to the exercise of authority granted in the proxy by delivering a written notice of revocation to our Corporate Secretary, by granting a new proxy bearing a later date, or by attending the Meeting and voting in person. Attendance at the Meeting will not cause your previously granted proxy to be revoked unless you specifically so request. If your shares are held in street name, you may change your vote by submitting new voting instructions to your broker, bank, trustee or nominee or, if you have obtained a legal proxy from your broker, bank, trustee or nominee giving you the right to vote your shares, by attending the Meeting and voting in person. Quorum The presence, in person or by proxy, of two shareholders holding or representing, in the aggregate, at least one third of our company’s voting rights will constitute a quorum at the Meeting.No business will be considered or determined at the Meeting unless the requisite quorum is present within half an hour from the time designated for the Meeting.If within half an hour from the time designated for the Meeting a quorum is not present, the Meeting will stand adjourned to the same day in the following week, at the same time and place.At the adjourned Meeting, any two shareholders present in person or by proxy will constitute a quorum. This notice shall serve as notice of such reconvened meeting if no quorum is present at the original date and time and no further notice of the reconvened meeting will be given to shareholders. Abstentions and broker non-votes will be counted towards the quorum.Generally, broker non-votes occur when shares held by a broker in “street name” for a beneficial owner are not voted with respect to a particular proposal because the broker has not received voting instructions from the beneficial owner and the broker lacks discretionary voting power to vote those shares.A broker is entitled to vote shares held for a beneficial owner on routine matters, such as the approval of amendments to our articles of association (as in Proposal 1), without instructions from the beneficial owner of those shares. Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for quorum or voting purposes. Majority Vote Standard Each ordinary share entitles the holder to one vote.An affirmative vote of the holders of a majority of the ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting on the matter, is required to approve the proposal. In tabulating the voting result for any particular proposal, ordinary shares that constitute broker non-votes and abstentions are not considered votes cast on that proposal.Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for voting purposes. We have received indication from our principal shareholder, Eurocom Communications Ltd., or Eurocom Communications, which beneficially holds approximately 74.44% of our issued and outstanding ordinary shares, that it presently intends to vote in favor of Proposal 1. Cost of Soliciting Votes for the Meeting We will bear the cost of soliciting proxies from our shareholders. Proxies will be solicited by mail and may also be solicited in person, by telephone or electronic communication, by our directors, officers and employees.We will reimburse brokerage houses and other custodians, nominees and fiduciaries for their expenses in accordance with the regulations of the Securities and Exchange Commission concerning the sending of proxies and proxy material to the beneficial owners of our stock. - 2 - Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information as of February 8, 2010 (unless otherwise indicated below) regarding the beneficial ownership by (i) all shareholders known to us to beneficially own 5% or more of our outstanding ordinary shares, (ii) each director and (iii) all directors and executive officers as a group: Name Number of Ordinary Shares Beneficially Owned (1) Percentage of Ownership (2) Shaul Elovitch (3) 13,568,874 74.47 % Clal Insurance Enterprises Holdings Ltd. (4) 1,486,061 8.15 % Eli Holtzman 172,118 * Yossef Elovitch Ronit Gotliv Orly Guy Amikam Shorer Felix Cohen Anat Winner All directors and executive officers as a group ( 8 persons) 172,118 * * Less than 1 percent (1) Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities.Ordinary shares relating to options currently exercisable or exercisable within 60 days of the date of this table are deemed outstanding for computing the percentage of the person holding such securities, but are not deemed outstanding for computing the percentage of any other person.Except as indicated by footnote, and subject to community property laws where applicable, the persons named in the table above have sole voting and investment power with respect to all shares shown as beneficially owned by them. (2) The percentages shown are based on 18,221,584 ordinary shares issued and outstanding(which excludes 5,531,856 ordinary shares held as treasury shares) as of February 8, (3) Eurocom Communications, our controlling shareholder, holds 13,564,746, or approximately 74.44%, of our ordinary shares as of February 8, 2010.Mr. Shaul Elovitch, our chairman and the chairman of the board of directors of Eurocom Holdings Ltd., or Eurocom Holdings, holds 80% of Eurocom Holdings’ shares and 75% of Eurocom Holdings’ management shares, and Mr. Yossef Elovitch, his brother and our director, holds 20% of Eurocom Holdings’ shares and 25% of Eurocom Holdings’ management shares.Eurocom Communications is 50.33% owned by Eurocom Holdings and 49.0% of its shares are held by four holding companies, which are 80% owned by Mr. Shaul Elovitch and 20% owned by Mr. Yossef Elovitch, respectively.The remaining 0.67% interest in Eurocom Communications is directly owned by Mr. Shaul Elovitch.Accordingly, Mr. Shaul Elovitch may be deemed to have the sole voting and dispositive power over our ordinary shares held of record by Eurocom Communications.In addition, Mr. Shaul Elovitch may be deemed to be the beneficial holder of 4,128 ordinary shares held of record by Mrs. Elovitch. (4) Based solely upon, and qualified in its entirety with reference to, a Schedule 13G/A filed with the Securities and Exchange Commission on February 13, 2009. ITEM I.APPROVAL OF AMENDMENTS TO THE ARTICLES OF ASSOCIATION (Item 1 on the Proxy Card) Our Board of Directors believes that it is in our company’s best interest to amend our Articles of Association, by adding certain provisions, in order to comply with the regulatory framework to which we and our 75.34% owned subsidiary, 012 Smile.Communications Ltd. (NASDAQ: SMLC), or 012 Smile, will be subject following the acquisition by 012 Smile of the controlling interest in Bezeq - The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ), or Bezeq. - 3 - Background In October 2009, we announced that 012 Smile had entered into a definitive agreement to purchase the controlling interest in Bezeq.Following the acquisition by 012 Smile of the controlling interest in Bezeq, which is scheduled to close no later than April 2010, as the controlling shareholder of 012 Smile, we and our shareholders will be required to comply with the Israeli Communications Law (Telecommunications and Broadcasting), 1982, or the Communications Law, the Communications Order (Determination Of Essential Service Provided By “Bezeq” The Israel Telecommunication Corp., Limited), 5757-1997, or the Communications Order, and regulations promulgated by the Ministry of Communications.An English translation of the full text of the Communications Order, as well as an English translation of the pertinent provisions of the Communications Law, may be viewed on our website at www.igld.com.The content of our website does not form part of the proxy solicitation material. Pursuant to the Communications Order, we and 012 Smile are required to obtain the prior written consent of the Prime Minister of Israel and the Israeli Minister of Communications in order to acquire the controlling interest in Bezeq.Under the Communications Order, no person may acquire, directly or indirectly, the ability to exercise “significant influence” over Bezeq or 5% or more of any particular class of means of control in Bezeq, nor may any person, together with any other person, appoint the general manager of Bezeq or cause the election or appointment of any director of Bezeq, without the prior written consent of the Prime Minister of Israel and the Israeli Minister of Communications.Subject to certain exceptions, prior written approval of such Ministers is also required to increase the holdings or other rights in excess of those determined in the initial approval, including by means of an agreement (including a voting agreement).Furthermore, under the Communications Order,no person may transfer control, “significant influence” or means of control in Bezeq to another, if, as a result of the transfer, the holdings of the transferee would require approval pursuant to the Communications Law or Communications Order and the transferee is not in possession of the requisite approval.Any such unauthorized acquisition, referred to as “Exceptional Holdings,” must be entered into a register of interested parties as soon as the information becomes known to Bezeq.A controlling party, the holder of significant influence or an interested party is required to notify Bezeq upon the vesting of any right in respect of his holdings; such notification must be given immediately and not later than 14 days after the beginning of the first calendar quarter after the change has occurred and such notice must be entered in a register of interested parties.A holder of “Exceptional Holdings” must immediately sell his unauthorized holdings.For the foregoing purposes, “significant influence” means the ability to significantly influence the activity of a corporation, whether alone or together with or through others, directly or indirectly, as a result of holding means of control in that corporation or in another corporation, including ability derived from the corporation’s articles of association, a written, oral or other kind of agreement, or from any other source, excluding solely as a result of the performance of an office holder’s duties in the corporation.In this context, holding 25% of our means of control is presumed to confer significant influence.“Means of control” means the right to vote at a general meeting of the company, to appoint a director or general manager of the company, to participate in the profits of the company or a share of the remaining assets of the company after payment of its debts upon liquidation. Proposed Amendments to the Articles of Association In order to ensure that we and our shareholders comply with the provisions of the Communications Order, our Board of Directors adopted a resolution, subject to shareholder approval, to amend our Articles of Association by adding new Sections 71 - 73 to our Articles of Association.The Amended and Restated Articles of Association, which include new Sections 71 - 73, are set forth in their entirety in Appendix A to this Amended Proxy Statement.Below is a general description of the principal amendments to our Articles of Association, which description is subject to and qualified in its entirety by reference to, the proposed amendments to our Articles of Association set forth in Appendix A to this Amended Proxy Statement.Our failure to adopt the proposed amendments could jeopardize 012 Smile’s ability to obtain or maintain the necessary governmental approvals for the acquisition of the controlling interest in
